—Judgment, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.) entered March 8, 1993, which awarded plaintiff damages in the sum of $187,248.99, inclusive of interest and costs, unanimously affirmed, with costs.
The IAS Court correctly granted plaintiff’s motion for summary judgment. Defendant-appellant’s belated assertions that his signature on the promissory note was forged and that he was in Texas at the time the note was executed amount to mere conclusory statements, unsubstantiated in the record, which are not sufficient to defeat plaintiff’s prima facie showing of entitlement to summary judgment (Ehrlich v American Moninger Greenhouse Mfg. Corp., 26 NY2d 255, 259). Concur— Carro, J. P., Rosenberger, Wallach, Kupferman and Williams, JJ.